ICJ_169_ChagosArchipelago_UNGA_NA_2019-02-25_ADV_01_NA_11_FR.txt. 338



               DÉCLARATION DE M. LE JUGE SALAM

[Texte original en français]

  Accord avec le dispositif de l’avis — Souscription pour l’essentiel au raisonnement
de la Cour — Caractère obligatoire de la résolution 1514 (XV) de l’Assemblée
générale du fait de son endossement par des résolutions du Conseil de sécurité
— Question de l’indemnisation éventuelle des Chagossiens.

   1. Bien qu’ayant voté en faveur de tous les points du dispositif du pré-
sent avis et ayant souscrit pour l’essentiel au raisonnement de la Cour,
j’estime nécessaire de préciser certains éléments qui auraient dû être trai-
tés par celle-ci.
   2. Dans sa détermination du droit applicable, la Cour a recherché à
quel moment le droit à l’autodétermination s’est cristallisé en tant que
règle coutumière. Elle a essentiellement relevé l’importance de la résolu-
tion 1514 (XV) de l’Assemblée générale qui, selon elle, constitue un
moment décisif dans l’évolution de la position des Etats en matière de
décolonisation. Elle a également cité des résolutions de l’Assemblée géné-
rale antérieures et ultérieures à celle-ci.
   3. Je souscris à ce raisonnement, d’autant plus que la Cour a déjà réi-
téré que « les résolutions de l’Assemblée générale, même si elles n’ont pas
force obligatoire, peuvent parfois avoir une valeur normative » (voir le
paragraphe 151 du présent avis ; Licéité de la menace ou de l’emploi
d’armes nucléaires, avis consultatif, C.I.J. Recueil 1996 (I), p. 254,
par. 70). Cependant, je pense que la Cour aurait dû aller plus loin en
citant les résolutions pertinentes du Conseil de sécurité.
   4. En eﬀet, outre l’adoption même de la résolution 1514 (XV) de l’As-
semblée générale avec une écrasante majorité, sans aucun vote négatif et
neuf abstentions, j’aimerais souligner le fait que le Conseil de sécurité,
dans les questions relatives à la décolonisation dont il sera saisi entre 1960
et 1965, endossera expressément cette résolution. Il a procédé de la sorte
dans plusieurs résolutions, notamment celles relatives à la situation dans
les territoires administrés par le Portugal. Ainsi, dans sa résolu-
tion 180 (1963), le Conseil de sécurité « [c]onfirme la résolution 1514 (XV) »
et « [a]ffirme que la politique du Portugal … est contraire aux principes
de la Charte et aux résolutions pertinentes de l’Assemblée générale et du
Conseil de sécurité » avant d’inviter celui-ci à « [r]econnaître immédiate-
ment le droit des peuples qu’il administre à l’autodétermination et à l’in-
dépendance ». Puis, dans sa résolution 183 adoptée cinq mois plus tard, le
Conseil de sécurité « [f]ait appel à tous les Etats pour qu’ils se confor-
ment [à] la résolution 180 (1963) » qui conﬁrme, comme déjà indiqué, la
résolution 1514 (XV) de l’Assemblée générale. De nouveau, dans sa réso-
lution 218 adoptée en 1965 sur la même question, le Conseil de sécurité
« [r]éaffirme l’interprétation du principe de l’autodétermination qui

247

339               séparation des chagos (décl. salam)

ﬁgure dans la résolution 1514 (XV) ». Je cite également la résolu-
tion 217 (1965) du Conseil de sécurité sur la situation de la Rhodésie du
Sud, qui « [r]éaffirme » aussi la résolution 1514 (XV).
   5. Outre la valeur normative de la résolution 1514 (XV), le fait de son
endossement en des termes très clairs par le Conseil de sécurité dans les
résolutions précitées atteste de son caractère obligatoire. Rappelons ici
l’article 25 de la Charte des Nations Unies qui dispose que « [l]es Membres
de l’Organisation conviennent d’accepter et d’appliquer les décisions du
Conseil de sécurité conformément à la présente Charte ».
   6. Par ailleurs, lorsque la Cour se prononce sur la deuxième question
soumise par l’Assemblée générale, elle indique à juste titre que « la réins-
tallation dans l’archipel des Chagos des nationaux mauriciens, y compris
ceux d’origine chagossienne », est une question « relative à la protection
des droits humains des personnes concernées qui devrait être examinée
par l’Assemblée générale lors du parachèvement de la décolonisation de
Maurice ». J’aimerais cependant souligner qu’il est regrettable que celle-ci
n’ait fait, dans ce contexte, aucune mention expresse de la question de
l’indemnisation éventuelle des Chagossiens. Non seulement la question a
été soulignée devant la Cour par un grand nombre de participants à la
procédure, notons également que le Comité des droits de l’homme des
Nations Unies (tel que cité au paragraphe 126 du présent avis) avait émis
la recommandation que le Royaume-Uni devrait faire en sorte que
      « les anciens habitants de l’archipel des Chagos puissent exercer leur
      droit au retour dans leur territoire et devrait faire savoir quelles
      mesures ont été prises à cet eﬀet. Il devrait envisager une indemnisa-
      tion pour la privation de ce droit durant une longue période. »
      (CCPR/C/GBR/CO/6, par. 22.)
   7. Enﬁn, je rappellerai à cet égard l’aﬀaire du Mur où la Cour a consi-
déré qu’Israël était « tenu d’indemniser, conformément aux règles du droit
international applicables en la matière, toutes les personnes physiques ou
morales qui auraient subi un préjudice matériel quelconque du fait de la
construction de ce mur » (Conséquences juridiques de l’édification d’un mur
dans le territoire palestinien occupé, avis consultatif, C.I.J. Recueil 2004 (I),
p. 198, par. 153).

                                                  (Signé) Nawaf Salam.




248

